Candlek, J.
1. The defendant company had the right to be put on notice of the specific acts of negligence by reason of which it was charged that the plaintiff had been damaged. But a suit in a justice’s court which in general terms alleged negligence was good against an oral demurrer made after trial before the justice and at the trial upon an appeal to a jury in the justice’s court.
2. The answer of the magistrate does not show what objection was made to the evidence the admission of which is assigned as error. Even if this were not so, the evidence was as to a matter about which there was no dispute, and' its admission was therefore harmless to the defendant company.
3. The plaintiff only claimed damages to the amount of $100; and while there was evidence which would have authorized a finding that the damage was greater, there was also evidence warranting a finding for a smaller amount. Held, that it was not error to refuse to dismiss the suit on the ground that the damage proved was greater than the jurisdiction of the justice’s court.
4. The justice of the peace having, on the trial before him, rendered a judgment for the plaintiff, it was not in his power, on the trial before the jury, to grant a nonsuit. Gunn v. Wood, 99 Ga. 70, and cit.
5. The evidence offered on the.trial failed to show that the plaintiff had any interest in the property alleged to have been damaged. The verdict in her favor was therefore without evidence to support it and contrary to law.

Judgment reversed.


All the Justices concur.